133 F.3d 928
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Rebeca Andrea RAMIREZ, Plaintiff-Appellant,v.CITY OF REDONDO BEACH, a political subdivision of the Stateof California;  Officer Rick Koccheim, Officer EdJackson, Does, I Through XXX, inclusive,Defendants-Appellees.
No. 96-56575.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Dec. 4, 1997.Dec. 29, 1997.

1
Before SCHROEDER and KOZINSKI, Circuit Judges, and WHYTE,** District Judge.


2
MEMORANDUM*


3
Rebeca Andrea Ramirez appeals the district court's summary judgment in favor of the City of Redondo Beach and two of its police officers in her 42 U.S.C. § 1983 action.  Ramirez contends that the officers violated her Fourth Amendment rights by unlawfully arresting her for being under the influence of PCP.


4
First, Ramirez asserts the district court erred in holding that there was no issue of material fact as to the odor of PCP on Ramirez.  Ramirez denied that she was under the influence of PCP and claimed that she "did not exhibit any chemical odor that would lead the officer to believe that [she] was under the influence of PCP." However, she did not state that she emitted no odor of PCP whatsoever and thus has not refuted the officers' declaration that they "smelled a very strong and distinct chemical odor" which they recognized as PCP. As the district court held, Ramirez's opinion as to the strength of the chemical odor is irrelevant to the issue of whether the officers reasonably perceived such an odor.  Because the evidence does not refute the officers' contention that they smelld PCP, there is no factual issue as to the reasonableness of their belief that they had probable cause.


5
Because there is no issue of fact regarding the officers' alleged misbehavior, Ramirez cannot assert a Monell claim against the city See Scott v. Henrich, 39 F.3d 912, 916 (9th Cir.1994).


6
AFFIRMED.



**
 Honorable Ronald M. Whyte, United States District Judge for the Northern District of California, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3